Exhibit 10.3 ASSET PURCHASE AGREEMENT for the SALE of TELEVISION STATION WHTM-TV by and among Sinclair Television Group, Inc. on the one hand, and Media General Operations, Inc. on the other hand June 19, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS Section1.01 Definitions 1 Section 1.02 Terms Generally 8 ARTICLE II PURCHASE AND SALE Section 2.01 Purchase and Sale 8 Section2.02 Excluded Assets 10 Section2.03 Assumed Liabilities 11 Section2.04 Excluded Liabilities 12 Section2.05 Assignment of Contracts and Rights 13 Section2.06 Purchase Price 13 Section2.07 Escrows 13 Section2.08 Closing 14 Section2.09 General Proration 15 Section2.10 Multi-Station Contracts. 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Section3.01 Company Existence and Power 19 Section3.02 Company Authorization; Voting Requirements. 19 Section3.03 Governmental Authorization 19 Section3.04 FCC and Programming Distribution Matters 19 Section3.05 Taxes 21 Section3.06 Tangible Personal Property 22 Section3.07 Real Property 22 Section3.08 Contracts 23 Section3.09 Environmental 25 Section3.10 Intangible Property 25 Section3.11 Employees; Labor Matters; Employee Benefit Plans 26 Section3.12 Insurance 29 Section3.13 Compliance with Law; Permits 29 Section3.14 Litigation 29 Section3.15 Financial Statements 29 Section3.16 No Undisclosed Liabilities 29 Section3.17 Absence of Changes 30 Section3.18 No Brokers 30 Section3.19 Related Party Transactions 30 Section3.20 All Assets 30 i ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER Section4.01 Existence and Power 30 Section4.02 Corporate Authorization 31 Section4.03 Governmental Authorization 31 Section4.04 Noncontravention 31 Section4.05 Absence of Litigation 31 Section4.06 Qualifications 32 Section4.07 Brokers 32 Section4.08 Financing 32 Section4.09 Projections and Other Information 32 Section4.10 Solvency 33 ARTICLE V COVENANTS OF SELLER Section5.01 Operations Pending Closing 33 Section5.02 No Negotiation 36 Section5.03 No-Hire. 36 Section5.04 Interim Reports 37 ARTICLE VI COVENANTS OF BUYER Section6.01 Access to Information 37 Section6.02 Accounts Receivable 37 Section6.03 Termination of Rights to the Names and Marks. 39 Section6.04 Insurance Policies. 39 Section6.05 No-Hire. 39 ARTICLE VII JOINT COVENANTS Section7.01 Commercially Reasonable Efforts; Further Assurances 40 Section7.02 Confidentiality 41 Section7.03 Certain Filings; Further Actions 42 Section7.04 Control Prior to Closing 42 Section7.05 Public Announcements 42 Section7.06 Notices of Certain Events 42 Section7.07 Retention of Records; Post-Closing Access to Records 43 Section7.08 Cooperation in Litigation 43 ARTICLE VIII PENSION, EMPLOYEE AND UNION MATTERS Section8.01 Employment 45 ii Section8.02 Savings Plan 46 Section8.03 Employee Welfare Plans 46 Section8.04 Vacation 46 Section8.05 Sick Leave 46 Section8.06 No Further Rights 47 Section8.07 Flexible Spending Plan. 47 Section8.08 Payroll Matters 47 Section8.09 WARN Act 48 ARTICLE IX TAX MATTERS Section9.01 Bulk Sales 48 Section9.02 Transfer Taxes 49 Section9.03 FIRPTA Certificate 49 Section9.04 Taxpayer Identification Numbers 49 Section9.05 Taxes and Tax Returns 49 Section9.06 Purchase Price Allocation 49 ARTICLE X CONDITIONS TO CLOSING Section10.01 Conditions to Obligations of Buyer and Seller 50 Section10.02 Conditions to Obligations of Seller 50 Section10.03 Conditions to Obligations of Buyer 51 ARTICLE XI TERMINATION Section11.01 Termination 52 Section11.02 Notice of Breach. 54 Section11.03 Effect of Termination. 54 ARTICLE XII SURVIVAL; INDEMNIFICATION Section12.01 Survival 54 Section12.02 Indemnification by Buyer 55 Section12.03 Indemnification by Seller 56 Section12.04 Notification of Claims 57 Section12.05 Net Losses; Subrogation; Mitigation 58 Section12.06 Computation of Indemnifiable Losses 58 Section12.07 Exclusive Remedies 58 iii ARTICLE XIII GENERAL PROVISIONS Section13.01 Expenses 59 Section13.02 Notices 59 Section13.03 Headings 60 Section13.04 Severability 60 Section13.05 Entire Agreement 60 Section13.06 Successors and Assigns 60 Section13.07 No Recourse 61 Section13.08 No Third-Party Beneficiaries 61 Section13.09 Amendments and Waivers 61 Section13.10 Governing Law; Jurisdiction 62 Section13.11 Specific Performance 62 Section13.12 WAIVER OF JURY TRIAL 62 Section13.13 Counterparts 62 Section13.14 No Presumption 62 Section13.15 Disclosure Schedules 63 Exhibit A-1 Form of Bill of Sale Exhibit A-2 Form of Assignment and Assumption of FCC Licenses Exhibit A-3 Form of Assignment of Intangible Property Exhibit A-4 Form of Assignment and Assumption Agreement Exhibit A-5 Form of Assignment and Assumption of Real Property iv ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “ Agreement ”) dated as of June 19, 2014 is by and among Sinclair Television Group, Inc., a Maryland corporation, (the “ Seller ”), and Media General Operations, Inc. (“ Buyer ”). RECITALS WHEREAS, (i) Seller, asthe buyer, and (ii) Barbara B. Allbritton, individually (“
